Citation Nr: 0526821	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  91-37 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for Crohn's disease, 
status post ileocolic resection, laparotomy and appendectomy, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to June 
1987.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1989 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In July 1992, June 1996, May 1999 and August 2003, 
the Board remanded the case for further development.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate action.  

In February 1996 and again in June 2005, the veteran 
testified at Board central office hearings before the 
undersigned Veterans Law Judge.  

During his June 2005 central office hearing, the veteran 
raised the issue of entitlement to service connection for 
polyarthritis as secondary to his service-connected Crohn's 
disease.  This issue is referred to the RO for appropriate 
development and initial adjudication.


FINDING OF FACT

The veteran's service-connected Crohn's disease is manifested 
primarily by subjective complaints of diarrhea, bloating and 
some constipation, with severe symptoms associated with 
resection of the small intestine; there is no objective 
evidence of frequent exacerbations, marked interference with 
absorption and nutrition, or evidence of impairment of health 
or definite weight loss or anemia.




CONCLUSION OF LAW

The criteria for disability rating in excess of 40 percent 
for Crohn's disease have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7323, 
7328 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the October 1989 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in July 1990 and numerous supplemental statements of the 
case thereafter, which notified him of the issue addressed, 
the evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.

In May 2004, after the October 1989 rating decision, VA 
provided the veteran with adequate notice regarding what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claim.  While the notice 
provided to the veteran in May 2004 was not given prior to 
the RO adjudication of the relevant claim in October 1989, 
the notice was provided by the RO pursuant to the August 2003 
remand and prior to recertification of the claim, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The RO 
provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
for an increased disability rating in the May 2004 notice and 
the July 1990 statement of the case, as well as what 
information and evidence must be submitted by the veteran in 
the May 2004 letter, what information and evidence will be 
obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claim.

In this respect, the Board notes that the May 2004 letter 
informed the veteran that he could send any additional 
evidence he wanted considered and later indicated that he 
should tell VA about any additional relevant information or 
evidence he wanted VA to obtain, but that he must give them 
enough information to request such evidence.  Although the 
letter did not specifically state the veteran could submit 
any evidence in his possession, it did state that he could 
provide VA with appropriate information to obtain evidence.  
Thus, the discussion contained in this letter furnished the 
veteran notice of the evidence he still needed to send to VA, 
the evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional evidence that he possessed or knew of that could 
help to substantiate his claim.  At this stage of the appeal, 
no further notice is needed to comply with the VCAA, and the 
Board finds that any failure to provide the veteran with VCAA 
notice prior to the initial RO decisions did not affect the 
essential fairness of the adjudication, and therefore was not 
prejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The content of this notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  VA and 
private treatment records, as well as VA compensation 
examination reports and transcripts of the veteran's 
testimony at his personal hearing and Central Office 
hearings.  The veteran has not alleged that there are any 
other outstanding available medical records.  Moreover, in 
August 2003, the Board remanded the veteran's claim to the 
RO, in part, to obtain a copy of a cited August 1989 VA 
examination report not of record.  The RO attempted to get a 
copy of the cited report.  In May 2004, the RO was advised by 
the VA Medical Center that there was no available examination 
report from August 1989.  The Board consequently finds that 
VA's duty to assist the veteran in obtaining records in 
connection with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

An August 1987 rating decision granted service connection for 
Crohn's disease, status post laparotomy with appendectomy and 
assigned an initial 30 percent disability rating.  After 
receiving information that the veteran had been hospitalized 
at an Air Force Base hospital, a July 1989 rating decision 
determined that an increased disability rating was not 
warranted for the veteran's service-connected Crohn's 
disease.  In July 1989, the veteran submitted the current 
claim for an increased evaluation for his service-connected 
Crohn's disease.

Treatment records from Scott Air Force Base, dating from May 
to August 1989, show the veteran was treated predominantly 
for non-Hodgkin's lymphoma, and not for his service-connected 
Crohn's disease.  A May 1989 treatment record notes that the 
veteran's Crohn's disease was quiescent.  

An October 1990 VA compensation examination report shows that 
the veteran gave a long history of joint pain associated with 
his Crohn's disease that had increased somewhat in the last 
year.  The examiner noted that extensive X-ray and bone scan 
studies conducted in January 1989 revealed no evidence of any 
secondary arthritis to the Crohn's disease.  At the time of 
the examination, his only treatment for his Crohn's disease 
was Motrin and a low-fiber diet.  He gave a history of having 
had 1 flare-up since his last examination.  He was 
hospitalized in July 1990 with good results.  Examination 
revealed the veteran to be well-developed and well-nourished.  
He weighed 179 pounds at the time.  His abdomen was flat and 
nontender, with no palpable organs or masses.  There was some 
enlargement of the proximal and distal interphalangeal joints 
of both hands.  No acute problems were noted.  The diagnoses 
included symptomatic Crohn's disease by history.  The 
examiner opined that there had probably been little change 
since the last examination.  

During a February 1991 personal hearing, the veteran 
testified that his Crohn's disease had caused deterioration 
in his joints.  He further testified that he had difficulty 
holding a glass of water in his hands and his ability to walk 
had been extensively limited.  He continued to have 
tenderness in the lower section of his stomach.  He testified 
that he broke out in rashes which created a lot of stress, 
which, in turn, aggravated his Crohn's disease.  The veteran 
testified that his physician at the Air Force Base had 
etiologically linked his joint pain to his Crohn's disease, 
describing it as a side effect of the disease.  He further 
testified that joint pains were also associated with 
lymphoma.  The veteran often resorted to complete bed rest 
because of his multiple joint pains.  He testified that he 
was on a restricted low-fiber diet.  He experienced stomach 
cramps approximately 4 times a day and sometimes experienced 
constipation.  He ate 7 to 8 small meals a day.  He testified 
that his weight had remained stable in the last 12 months.  
He had no problems with regurgitation or vomiting.

Private treatment records, dating from April to November 
1991, show the veteran reported that his Crohn's disease had 
flared-up in November 1991.  An April 1992 private treatment 
record notes that the veteran sought emergent treatment for 
complaints of severe abdominal pain of 24 hours' duration.  
His abdominal pain had been preceded by constipation.  The 
diagnosis was acute flare-up of Crohn's disease.

A September 1991 Social Security Administration decision 
awarded the veteran disability benefits, as a result of both 
his non-Hodgkin's lymphoma and Crohn's disease.

In May 1992 the veteran was hospitalized at a private 
facility and treated with IV steroids and antibiotics for an 
acute flare of Crohn's disease.  A CT scan of the abdomen 
showed a large mass in the right lower quadrant with 
phlegmon.  It was not felt to be a distinct abscess and the 
veteran showed progressive improvement.  He had marked 
diminution in the mass and phlegmon and an upper and small 
bowel series showed multiple narrowed loops of the small 
bowel in the terminal ileum with separation of the loops 
consistent with diagnosed Crohn's disease.  There was no 
obvious evidence of perforation or of a fistulous tract.  He 
was switched to oral steroids and discharged to home feeling 
much improved, afebrile, and eating well without any problems 
with diarrhea.  

An October 1992 VA psychiatric examination report shows the 
veteran complained arthritis associated with his Crohn's 
disease and that also complicated his disease.  The examiner 
noted that the veteran dwelled on his arthritis and 
increasing symptoms of Crohn's disease.  The veteran was 
diagnosed with chronic Crohn's disease, status post radiation 
chemotherapy for Hodgkin's disease and situational adjustment 
reaction with depressed mood secondary to the above.

The veteran also underwent a VA orthopedic and 
gastrointestinal examination in October 1992.  At that time 
he complained of pain in his shoulders, elbows, knees, ankles 
and his right hand.  At the time of the examination, the 
veteran weighed 191 pounds, and reported his maximum weight 
in the past year was 185.  He was not aware that he was 
anemic and he denied nausea, vomiting or diarrhea.  He did 
have constipation and occasional pain in the right side of 
the abdomen.  The diagnoses were Crohn's disease, history of 
non-Hodgkin's lymphoma and joint arthralgia secondary to 
Crohn's disease.  

Subsequent private treatment records, dating from August 1992 
to February 1994, show the veteran complained intermittently 
of constipation, cramping and abdominal pain.  

An April 1995 private hospital discharge summary shows the 
veteran was admitted with complaints of nausea, vomiting and 
abdominal pain.  A small bowel obstruction was suspected.  He 
was placed on IV fluids and nasogastric suction and did quite 
well with gradual resolution of his symptoms.  A small bowel 
series showed Crohn's disease in the terminal ileum with slow 
transit time and mild proximal dilation.  

During his February 1996 Board Central Office hearing before 
the undersigned, the veteran testified that he experienced 
symptoms of fatigue, generalized joint pain and digestive 
problems as a result of his Crohn's disease.  He further 
testified that he had diarrhea approximately twice a month 
and constipation the rest of the time, with constant 
abdominal distress.  His bouts of diarrhea lasted 3 to 4 days 
at a time with 6 to 7 watery bowel movements a day.  He had 
been hospitalized once in the previous year for an intestinal 
blockage.  He had not taken steroidal medication since that 
time and currently took non-steroidal medication and 
multivitamins for his Crohn's disease.  H testified that his 
condition was not under control at the present time.  He also 
testified that he had blood work done approximately once a 
year and that he was not anemic.

An August 1996 letter from J. H. Esther, M.D., noted that he 
was writing to follow-up with the veteran after his last 
visit.  The physician stated that it was his belief that the 
veteran's arthritis was related to his Crohn's disease and 
that he would experience arthritic symptoms during a flare-up 
of the disease.  In an August 1996 treatment record, Dr. 
Esther noted that a Schover's test was normal and his 
impression was that the veteran had polyarticular arthritis 
related to Crohn's.  

In August 1997, the veteran was hospitalized at a private 
facility for complaints of right lower quadrant abdominal 
pain associated with fevers, chills and rigors.  He also had 
diarrhea.  He denied vomiting and was able to eat prior to 
admission.  At the time of his admission, the veteran had 
generalized abdominal tenderness, especially in the right 
lower quadrant of the abdomen with involuntary guarding and 
some rebound.  Bowel sounds were active.  He was initially 
started on IV fluids, nasogastric tube decompression, 
antibiotics and IV steroids.  While hospitalized, the veteran 
underwent a barium swallow upper GI series which revealed a 
moderate sized distal hiatal hernia with Schatzki's B ring.  
There was also tertiary contraction and spasm within the 
distal esophagus just proximal to the hiatal hernia and 
prominent folds along the greater curvature of the stomach, 
as well as the duodenal bulb and the immediate post-bulbar 
region.  A small bowel series revealed significant dilation 
of the small bowel indicating a partial high-grade 
obstruction.  The distal small bowel was markedly irregular 
and edematous and there was evidence of extra vasation of the 
barium into the peritoneal cavity, suggesting perforation of 
the bowel.  The veteran underwent resection of his terminal 
ileum and cecum and ileocolic anastomosis.  Postoperatively, 
the veteran did well and his bowel function returned rapidly.  
He was started on his diet which he easily tolerated.   

A November 1997 rating decision granted a temporary total 
evaluation for the veteran's service-connected Crohn's 
disease from August 12, 1997 to October 31, 1997, due to his 
surgical treatment.

In November 2000, the veteran underwent VA examination for 
assessment of his Crohn's disease.  At the time of the 
examination, he reported taking 2 medications on a daily 
basis for his Crohn's disease, Pentasa and Imodium.  He 
reported having a good appetite and eating frequent small 
meals.  He also reported an immediate urge to go to the 
bathroom following a meal.  He had poor control of his stool, 
consistent with dumping syndrome.  He reported having 3 to 4 
bowel movements a day.  Recently, he intermittently observed 
some blood in his stools.  His weight had been stable in the 
last year, with a current weight of 195 pounds.  He had not 
had any marked weight loss.  He reported frequent minor skin 
breakdowns in the area of his laparotomy scar and chronic 
right lower quadrant pain.  He avoided spicy foods and 
stronger medications.  Examination revealed the veteran's 
weight to be 195 and his abdomen to be soft and nontender.  
There was a small sore located over the laparotomy scar.  
There was no evidence of widespread cellulites.  Bowel sounds 
were positive and there was no evidence of masses or rebound 
tenderness.  The veteran declined a rectal examination 
because of an associated immediate sense of urgency and he 
felt that he would have diarrhea as a result.  A review of 
his VA records indicated that he had normal blood chemistry 
and no evidence of any nutritional deficiencies or 
electrolyte deficiencies in any of the blood work done in the 
last year.  The diagnosis was Crohn's disease in fair control 
with medications.  The examiner noted that the veteran did 
have complicated issues with frequent bowel movements and 
frequent trips to the bathroom, secondary to the colon 
resection.  

A March 2002 rating decision increased the veteran's 
disability rating for Crohn's disease to 40 percent.

Private treatment records, dating from January to October 
2002, show that a colonoscopy, conducted in January 2002 
revealed stenosis of the ileo ascending anastomosis that was 
currently asymptomatic, recurrent Crohn's at the anastomosis, 
a colon polyp and prominent anal tags, likely related to 
Crohn's disease.  A May 2002 small bowel series was normal.  
In August 2002, the veteran was treated with Prednisone for 
symptoms associated with Crohn's disease.  In October 2002, 
he complained of diarrhea approximately 6 to 7 times a day 
and chronic mid abdominal discomfort.  He denied nausea or 
vomiting.  He was continued on Prednisone.  

VA treatment records, dated in January and February 2003, 
indicate that the veteran continued to get private treatment 
for his Crohn's disease.  He requested medication through VA.  
In January 2003, he continued to complain of arthralgias and 
the examiner suggested the veteran take Tylenol for these 
symptoms, which the examiner opined were likely related to 
his Crohn's disease.  In February 2003, the veteran reported 
that his private physician wanted to start him on 
Azathioprine for increased disease activity.  The veteran 
reported having 9 to 10 liquid bowel movements a day without 
blood.  He also reported associated night sweats and 
arthralgias.  

In June 2005, the veteran again testified before the 
undersigned Veterans Law Judge at a Central Office hearing.  
He testified that he had not sought treatment for his 
symptoms of Crohn's disease in the last 2 years.  He further 
testified that he experienced symptoms on a monthly basis.  
His symptoms included diarrhea, bloating and generalized 
joint pain.  He testified that he had 7 to 8 very loose and 
watery stools a day and that he had anal tags as a result of 
his Crohn's disease.  He also testified that he had lost 
approximately 15 pounds in the last 2 weeks and currently 
weighed approximately 190 pounds.  The veteran described his 
joint pain as sometimes so severe that it impeded his ability 
to walk.  He was unable to work because of his severe joint 
pain and fatigue.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The schedule of ratings for the digestive system, 38 C.F.R. 
§ 4.114, provides that ratings under diagnostic codes 7301 to 
7329, inclusive, as well as 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  A single 
evaluation will be assigned under the Diagnostic Code, which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  During the 
course of the veteran's appeal, his service-connected Crohn's 
disease was rated by analogy to Diagnostic Codes 7323 and 
7329, which provide for ulcerative colitis and resection of 
the large intestine, respectively.  There is no Diagnostic 
Code directly applicable to Crohn's disease.  When an 
unlisted condition is encountered, it is permissible to rate 
under a closely related disease or injury. 38 C.F.R. § 4.20 
(2004).  

By regulatory amendment effective July 2, 2001, substantive 
changes were made to the schedular criteria for evaluation of 
certain disorders of the digestive system, as set forth in 38 
C.F.R. § 4.114, Diagnostic Codes 7311-7354.  The criteria, 
however, under both versions have not changed as to 
Diagnostic Codes 7323 and 7329, accordingly, there is no 
prejudice to the veteran in the Board's consideration of 
either version of the criteria.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under Diagnostic Code 7323, a 10 percent disability rating is 
awarded for moderate impairment, with infrequent 
exacerbations; a 30 percent disability rating is warranted 
for moderately severe impairment, with frequent 
exacerbations; a 60 percent disability rating is awarded for 
severe impairment, with numerous attacks yearly and with 
malnutrition, with health only fair during remissions; and a 
100 percent rating is warranted for pronounced impairment, 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complications such as liver 
abscess.

Under Diagnostic Code 7328, resection of the small intestine 
warrants a 10 percent evaluation for slight symptoms, a 20 
percent evaluation for moderate symptoms, and a 40 percent 
evaluation is assigned for severe symptoms objectively 
supported by examination findings.  A maximal 60 percent 
evaluation is warranted for marked interference with 
absorption and nutrition, manifested by severe impairment of 
health objectively supported by examination findings 
including material weight loss.  Where residual adhesions 
constitute the predominant disability, they are to be rated 
under Diagnostic Code 7301.  38 C.F.R. § 4.114, Diagnostic 
Code 7328 and Note (1971).

In this instance a higher rating under either Diagnostic Code 
7323 or Diagnostic Code 7328 requires objective evidence of 
severe impairment, with evidence of malnutrition, including 
material weight loss.  Diagnostic Code 7323 also requires 
evidence of numerous attacks a year with only fair health 
during remissions.  Diagnostic Code 7328 indicates a higher 
rating contemplates object evidence of severe impairment of 
health.

The Board finds that a higher rating is not warranted under 
either Diagnostic Code since the veteran has consistently 
denied anemia and there is no evidence of malnutrition or at 
any time during the pendency of his claim.  The Board notes 
that the medical evidence dating from 1989 to the present, 
indicates that, while his weight may have fluctuated 
somewhat, it did not significantly decrease or increase 
during the entire appellate period, generally being in the 
190 to 195 pound range.  Moreover, the preponderance of the 
objective evidence of record fails to show numerous attacks a 
year or that the veteran has only fair health during 
remissions.  In this respect, during the 14-year appellate 
period of the veteran's claim, the evidence indicates that he 
has only been hospitalized on 4 occasions for treatment of 
his Crohn's disease (November 1991, May 1992, April 1995 and 
August 1997).  Moreover, at his June 2005 hearing before the 
undersigned, the veteran testified that he had not sought 
treatment for his Crohn's disease in the last 2 years.  The 
medical evidence of record tends to further suggest that the 
veteran also has other health problems unrelated to his 
service-connected Crohn's disease which may affect his 
overall health.  Nonetheless, the preponderance of the 
evidence does no show that his health is severely impaired by 
his Crohn's disease at this time or that it causes numerous 
attacks in a year.  For these reasons, the Board finds that 
the preponderance of the evidence is not in favor of the 
veteran's claim.  As such, the benefit of the doubt rule does 
not apply and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the veteran's claim for an increased disability 
rating for Crohn's disease, status post ileocolic resection, 
laparotomy and appendectomy, must be denied.


ORDER

An increased disability rating for Crohn's disease, status 
post ileocolic resection, laparotomy and appendectomy, is 
denied.


	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


